Citation Nr: 0431245	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder manifested by spasms of the neck and thoracic spine 
area, with scoliosis and degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for keloid scars of the left foot as a result of vein donor 
graft sites.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977, and from July 1979 to July 1995.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision the RO, in pertinent part, granted 
service connection for degenerative joint disease of the 
right knee and keloid scars of the left foot and assigned 
initial 10 percent ratings, respectively.  In addition, the 
RO denied service connection for a left foot disability and a 
neurological disorder with spasms of the left side, back, and 
neck.

The veteran duly appealed the RO's decision, including the 
initial ratings assigned for his service-connected keloid 
scars and right knee arthritis.  In pertinent part, in a 
December 2000 decision, the Board denied an initial rating in 
excess of 10 percent for keloid scars of the left foot.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2002 order, the Court vacated the portion of the Board's 
decision denying an initial rating in excess of 10 percent 
for keloid scars of the left foot and remanded the matter for 
readjudication.  

Also in December 2000, the Board remanded the issues of 
entitlement to service connection for a right foot disorder 
and a neurological disorder with spasms of the left side of 
the back and neck, with scoliosis and degenerative disc 
disease.  The Board also remanded the issue of entitlement to 
an initial rating in excess of 10 percent for degenerative 
joint disease of the right knee.  

While the matter was in remand status, in a December 2002 
rating decision, the RO granted service connection for a back 
disorder.  The Board finds that the grant of service 
connection for a back disorder constitutes a full award of 
the benefit sought on appeal with respect that issue only.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
issue of entitlement to service connection for a neurological 
disorder with spasms of the neck, scoliosis and degenerative 
disc disease, remains in appellate status, as the veteran has 
indicated that he wishes to continue his appeal of this 
matter.  

It is noted that the veteran initiated an appeal of the 
initial rating assigned by the RO for his service-connected 
back disability.  A Statement of the Case addressing that 
matter was issued to him in March 2004, but he did not appeal 
within the applicable time period.  Thus, the issue of 
entitlement to a higher initial rating for a back disability 
is not in appellate status.  

In a July 2003 decision, the Board granted service connection 
for a right foot disorder.  The issues of entitlement to 
higher initial evaluations for keloid scars and degenerative 
joint disease of the right knee were again remanded to the RO 
for due process considerations and additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998). 

In a January 2003 statement, the veteran raised a claim of 
service connection for a scar of the left wrist, which he now 
claims is tender.  Since this matter has not as yet been 
adjudicated, and inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.

As set forth in more detail below, a remand of the issue of 
entitlement to service connection for a neurological disorder 
manifested by spasms of the neck and thoracic spine area, 
with scoliosis and degenerative disc disease, is required.  
This matter is will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran reports that his keloid scars of the left 
foot are tender and painful, but the record indicates that 
such scars produce no limitation of function and do not 
exceed an area of 144 square inches.  

2.  The veteran's right knee disability is manifested by 
noncompensable limitation of motion, X-ray evidence of 
arthritis, pain, effusion, and episodes of locking, with no 
objective evidence of instability or lateral subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for keloid scars of the left foot as a result of vein 
donor graft sites have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800- 
7805 (effective prior to and from August 30, 2002).

2.  The criteria for an initial 20 percent rating, but no 
higher, for degenerative joint disease of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5258, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In February 2001, September 
2003, and October 2003 letters, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
These letters also generally advised the veteran to submit or 
identify any additional evidence he felt would support his 
claims.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in August 1995, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claims.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
After a review of the record in this case, the Board finds no 
indication of any available, pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that outstanding Federal department 
or agency records exist that should be requested in 
connection with the claims adjudicated in this decision.  38 
U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

The record also shows that the veteran has been afforded 
several VA medical examinations in connection with his 
claims.  Given the facts of this case, the Board finds that 
an additional medical examination is not necessary; rather, 
it is appropriate to proceed with consideration of the 
veteran's claims for higher ratings for his left foot scars 
and right knee disability based on the evidence of record.  
See 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records show that in November 
1974, he sought treatment for right knee pain, stating that 
he had injured his right knee playing basketball.  In January 
1977, he was treated for cellulitis in the right knee.  X-ray 
studies of the right knee performed at that time were normal.  

In June 1986, the veteran underwent an arthroscopic partial 
right lateral meniscectomy.  Follow-up examinations performed 
at three weeks, one month, and six weeks post-operatively 
showed full range of motion of the right knee with no 
instability.  In November 1986, he complained of knee pain.  
Range of motion was normal, there was no swelling, and 
strength was normal.  The impression was status post 
arthroscopy.  

In July 1994, the veteran again complained of knee pain.  X-
ray studies reportedly showed moderate degenerative joint 
disease.  

In January 1995, the veteran complained of left wrist pain, 
reporting that he had injured his wrist in January 1993 while 
moving safes.  The following month, the veteran was 
hospitalized for treatment of a left radial artery aneurysm.  
A resection of the left radial artery aneurysm and 
reconstruction of the left radial artery with venous 
interposition was performed.  Subsequent clinical records 
note that the veteran had a good recovery.  

At the veteran's April 1995 military retirement medical 
examination, three scars on the left foot from the left 
radial artery repair were noted.  The veteran also claimed 
that he had decreased sensation in the left foot.  

On a Report of Medical History the veteran listed numerous 
complaints, including a history arthritis, a trick or locked 
knee, and foot trouble.  Specifically, he reported that he 
had had arthroscopic surgery on the right knee and currently 
experienced locking and swelling in the right knee, which 
caused pain unexpectedly and quite frequently.  

Thereafter, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including degenerative joint disease 
of the right knee and residuals of foot surgery.  

In connection with his claim, the veteran was afforded a VA 
medical examination in August 1995.  Among other things, he 
complained of intermittent right knee pain and stated that 
his right knee swelled up when he gained weight.  He denied 
locking.  Objective examination of the right knee showed full 
range of motion with no ligamentous laxity, joint effusion, 
or soft tissue thickening.  There was slight tenderness over 
the lateral joint line, but no evidence of internal 
derangement or significant crepitation.  The musculature was 
normal.  

The August 1995 examination report also noted that the 
veteran had a residual keloid over the left ankle where a 
blood vessel was removed to be placed in his left arm.  The 
examiner noted two scars on the left foot, one a V shaped 
scar just proximal to the lateral malleolus and the other on 
the lateral aspect of the left foot just distal to the 
lateral malleolus.  The arms of the scars measured about 5 
centimeters and the veteran claimed that the scars were quite 
tender to pressure.  The impressions included marked 
tenderness on the lateral aspect of the left foot secondary 
to keloid formation in the scars, and right knee pain with 
essentially normal examination.  

In an August 1995 rating decision, the RO granted service 
connection for several disabilities, including residual 
keloid scars of the left foot and degenerative joint disease 
of the right knee.  The RO assigned initial 10 percent 
ratings for these disabilities.  

The veteran appealed the RO's decision, claiming that he was 
entitled to higher ratings.  In his September 1995 notice of 
disagreement, the veteran indicated that he believed a higher 
rating was warranted for his keloid scars as he was unable to 
wear regular shoes for extended periods without experiencing 
extreme discomfort.  He also argued that a higher rating was 
warranted for his right knee disability in light of his 
symptoms of pain, swelling, and stiffness, which limited his 
job opportunities to positions which did not require 
climbing, carrying heavy objects, etc.  

In December 1996, the veteran again underwent VA medical 
examination.  Examination of the right knee revealed range of 
motion from zero to 130 degrees.  The veteran was able to do 
a full squat and the joint was tight.  The examiner observed 
a V-shaped scar and a linear scar on the dorsum of the foot 
and the anterior of the ankle.  They had developed some 
keloid, overriding, and were about one and a half inches in 
length.  X-ray studies of the right knee showed calcification 
in the suprapatellar compartment.  The diagnoses included 
keloid scars on the left foot and history of arthroscopy and 
arthrotomy of the right knee for removal of the lateral 
meniscus.

In a February 1997 letter, a private D.O. indicated that he 
had seen the veteran in his office in August 1996 in 
connection with various complaints, including right knee 
pain.  He noted that examination of the veteran's right knee 
had revealed decreased range of motion with pain.  No 
specific ranges of motion were reported.  The examiner also 
noted that X-ray studies had shown arthritis of the right 
knee.  

Magnetic resonance imaging (MRI) of the right knee in January 
2000 showed that the ligaments were within normal limits.  
There was a 1.8 centimeter by .7 centimeter calcification in 
the suprapatellar region which appeared to be free.  There 
was no evidence of a tear of the medial meniscus, although 
there was grade II degenerative joint disease changes of the 
posterior horn.  

In February 2000, the veteran testified before a Hearing 
Officer at the RO.  He claimed that he had a severe problem 
with his knee, including constant pain, as well as popping 
and cracking and limited motion.  

Private medical records dated from May 2000 to March 2001 
primarily show that the veteran was evaluated in connection 
with a back injury he sustained while working as a claims 
examiner.  In November 2000, he reported right knee pain and 
complained of a "loose body" in the knee.  Examination 
revealed normal range of motion and no instability.  

A December 2001 MRI of the veteran's right knee showed that 
the ligaments were preserved, there were meniscal tears of 
the lateral meniscus, and moderate degenerative changes.  
According to a February 2002 letter, the veteran's private 
physician recommended right knee arthroscopy.  

In pertinent part, VA clinical records, dated from October 
1999 to December 2003 show that in May 2000, the veteran 
reported right knee pain.  X-ray studies showed early 
degenerative joint disease.  Medication was prescribed.  In 
February 2001, the veteran was seen for right knee pain.  He 
also reported occasional swelling.  X-ray studies showed 
early degenerative joint disease with a loose body in the 
right suprapatellar compartment.  In August 2001, the veteran 
claimed that he experienced locking and mechanical problems 
in the right knee.  Examination revealed full flexion with 
pain.  There was no instability and he was neurologically 
intact.  The veteran requested arthroscopic debridement, as 
conservative treatment had failed.  

In November 2001, the veteran reported pain and locking in 
the right knee.  Range of motion was full and there was no 
instability.  The veteran reported tenderness in the lateral 
and medial compartments.  The impression was internal 
derangement of the right knee, secondary to previous 
meniscectomy.  In February 2002, the veteran complained of 
ongoing right knee symptoms.  It was noted that the veteran 
worked in management and was active in a walking program, 
having walked three and a half miles that morning.  
Examination showed good functional range of motion.  The 
veteran reported that he had a loose body in his knee, but 
the examiner was unable to palpate it.  The examiner 
recommended delaying knee surgery for six more months.  

A private June 2002 examination report shows that the veteran 
complained of knee swelling.  The impression was internal 
derangement of the right knee.  

At a VA medical examination in November 2002, the veteran was 
able to squat, although he complained of right knee pain 
after squatting one-fourth of the way down.  

At a VA medical examination in December 2003, the veteran 
reported daily pain in his right knee, with stiffness and 
grinding.  He indicated that he had worn a brace in the past, 
but did not wear one currently.  He also complained that he 
had three scars on his foot which were painful.  Examination 
of the right knee revealed flexion to 90 degrees and 
extension to zero degrees.  There was no painful motion.  
There was effusion of the right knee and moderate 
crepitation.  The ligaments appeared to be intact.  
Examination of the left foot revealed a 4 centimeter scar on 
the lateral aspect of the dorsum of the foot.  There was a 2 
centimeter and a 3 centimeter scar just medial to the lateral 
malleolus.  There was no ulceration of the scars, nor was 
there keloid or tenderness to palpation.  MRI showed tearing 
of the lateral meniscus, chondromalacia, osteophytes, and 
loose bodies.  The diagnoses included 3 scars on the dorsum 
of the left foot, secondary to vein donor sites.  Also 
diagnosed was internal derangement of the right knee, with 
effusion, crepitation, and chondromalacia.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Keloid scars of the left foot:  The veteran's keloid scars of 
the left foot have been evaluated by the RO as 10 percent 
disabling, pursuant to Diagnostic Code 7804.  

The criteria for rating skin disabilities, including scars, 
were revised effective August 30, 2002.  See 67 Fed. Reg. 
49,590 - 49,599 (July 31, 2002) and corrections in 67 Fed. 
Reg. 58,448 - 58,449 (Sept. 16, 2002).  Since this change in 
law occurred while the appeal was pending, the Board will 
apply the version of the law that is more favorable to the 
veteran's claim, subject to any effective date restrictions.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue). 

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.  

Under the criteria in effect prior to August 30, 2002, 
Diagnostic Code 7800 pertained to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates the scars at issue in this case 
are not on the veteran's head, face, or neck, nor are they 
the result of second or third degree burns, these provisions 
are not for application.

Under Diagnostic Code 7803, a maximum 10 percent rating was 
assigned for scars which are poorly nourished, with repeated 
ulceration.  Under Diagnostic Code 7804, a maximum 10 percent 
evaluation was assigned for scars which are tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars could be rated based on limitation 
on function of the affected part.  38 C.F.R. § 4.118 (2002).

Applying the criteria set forth above to the facts in this 
case, the Board finds that an initial rating in excess of 10 
percent for keloid scars of the left foot have not been met.  
Based on his claims of tenderness and pain, the veteran has 
been assigned the maximum schedular rating assignable for 
scars, not including scars which limit function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002).  In this case, the objective medical evidence of 
record does not establish that his left foot scars are 
productive of any limitation of function.  Thus, an initial 
rating in excess of 10 percent is not warranted under the 
criteria in effect prior to August 30, 2002, for rating 
scars.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(2002).  

In reaching this determination, the Board has considered the 
veteran's arguments to the effect that he is entitled to 
separate ratings for each scar of his left foot.  The plain 
language of Diagnostic Code 7804, however, is clear and does 
not provide for separate ratings for each scar.  Rather, the 
Diagnostic Code assigns a 10 percent rating for "[s]cars, 
superficial, tender and painful on objective demonstration."  
A 10 percent rating is not only contemplated for a single 
scar, but includes the word scars, plural.  If the Secretary 
had intended to provide for separate ratings for each scar 
stemming from a particular injury, he would have employed 
specific language to do so.  

Regardless, the Board finds that the evidence in this case 
establishes that the symptomatology manifested by each of the 
veteran's left foot scars, i.e. pain and tenderness, is not a 
"separate and distinct manifestation" of the same injury.  
Thus, separate compensable ratings for each scar are not 
warranted as pyramiding would result.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

The Board has also considered the revised criteria for rating 
skin disabilities which were effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections in 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805).  Based on the 
facts of this case, the Board finds that the revised 
regulations are not significantly different from the 
regulations in effect prior to August 30, 2002, and are not 
more favorable to the veteran.  

The amended version of Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Given the location 
of the veteran's scars, this provision is not appropriate.  

Diagnostic Code 7801 provides a rating for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  A deep scar is one associated with underlying soft 
tissue damage.  See Note (2) following 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Under this provision, a 10 percent 
rating is warranted for area or areas exceeding 6 square 
inches (39 sq. cm.) and a 20 percent rating is warranted for 
area or areas exceeding 12 square inches (77 sq. cm.).  In 
this case, however, the medical evidence of record does not 
establish that the veteran's left foot scars are deep or 
cause limitation of motion.  In any event, the evidence shows 
that the scars of the veteran's left foot do not exceed 12 
square inches.  Thus, application of this provision does not 
result in an initial rating in excess of 10 percent.    

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a maximum 10 percent disability 
evaluation.  In this case, the veteran's left foot scars do 
not cover an area greater than 144 square inches.  In any 
event, a rating higher than 10 percent is not available under 
this provision.

Note (1) following Diagnostic Code 7802 provides that scars 
in widely separated areas, such as on two or more extremities 
or on anterior and posterior surfaces of extremities or 
trunk, will be rated separately and combined in accordance 
with 38 C.F.R. § 4.25.  In this case, however, the veteran's 
left foot scars are not in widely separated areas.  Thus, 
separate ratings are not warranted.  In any event, because 
each of the veteran's left foot scars does not exceed 144 
square inches, separate compensable ratings would not be 
warranted.  

Under Diagnostic Code 7803, unstable superficial scars will 
be rated as 10 percent disabling.  Under Diagnostic Code 
7804, superficial scars which are painful on examination will 
be rated as 10 percent disabling.  No higher rating is 
available under either of these provisions.  

Finally, Diagnostic Code 7805 provides that other scars will 
be rated on limitation of function of affected part.  For the 
reasons discussed above, the Board finds that a higher rating 
is not warranted under this provision.

The Board has also considered the criteria for rating 
disabilities of the feet.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 to 5284.  The Board finds, however, that such 
provisions are not applicable, given the nature of the 
veteran's service-connected disability.  Again, the evidence 
shows that the veteran's service-connected disability is 
scarring, not flatfoot, weak foot, claw foot, hammer toes, 
etc.  In addition, his disability did not result from an 
injury of the foot.  Thus, the Board finds that these rating 
criteria are not appropriate in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected scars of the left foot has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected left foot scars.  It also appears that he has been 
employed full time in a management position for several 
years.  Accordingly, the Board finds that the impairment 
resulting from the veteran's scars of the left foot is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for keloid scars of the left foot and 
the benefit of the doubt rule is inapplicable in that regard.  
38 U.S.C.A. § 5107(b) (West 2002).

Right knee:  The veteran's service-connected right knee 
disability is currently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 
5010.  

Under Diagnostic Code 5259, when there is evidence of 
symptomatic removal of the semilunar cartilage, a 10 percent 
rating is warranted.  No higher rating is available under 
this provision.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis 
established by X-ray evidence will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2004).

VA's General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint, if none of 
the symptomatology on which each rating is based is 
duplicative or overlapping.  See VA O.G.C. Prec. Op. No. 9-
2004, (Sept. 17, 2004).  

In this case, none of the medical evidence of record shows 
that the veteran's right knee flexion or extension is limited 
to the extent necessary to meet the criteria for an initial 
rating in excess of 10 percent.  As set forth above, repeated 
VA and private medical examinations overwhelmingly showed 
normal range of right knee motion.  For example, at VA 
medical examinations conducted in August 1995 and December 
1996, range of motion of the veteran's right knee was normal.  
A similar finding was noted at a private medical examination 
in November 2000.  August and November 2001 VA clinical 
records also show normal range of motion.  At the most recent 
VA medical examination in December 2003, the right knee 
exhibited flexion to 90 degrees and extension to zero 
degrees.  There was no painful motion.  These findings do not 
warrant an initial rating in excess of 10 percent under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Codes 5260, 5261.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, the veteran has 
complained of pain, but the record reveals no additional 
factors which would restrict motion to such an extent that 
the criteria for an initial rating in excess of 10 percent 
would be justified.  For example, there are no objective 
findings of muscle atrophy or other evidence of disuse.  
Additionally, for the reasons set forth above, the Board 
finds that the criteria for separate compensable ratings 
based on loss of flexion and extension have not been met.  
See VA O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  

Although an initial rating in excess of 10 percent is not 
warranted under the criteria pertaining to limitation of 
motion, the Board notes that there are other diagnostic codes 
that potentially relate to impairment of the knee; the 
veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  In this case, however, because the 
medical evidence establishes that the veteran's right knee is 
not ankylosed, application of this provision is not 
appropriate.  

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee due to recurrent 
subluxation or lateral instability.

Here, the record contains no objective evidence of 
instability or subluxation of the right knee.  In fact, 
repeated examinations have shown that the right knee 
ligaments are intact.  For example, at the VA medical 
examination in August 1995, the examiner indicated that there 
was no ligamentous laxity.  At the VA medical examination in 
December 1996, the veteran's joint was described as "tight" 
with full range of motion.  At a private medical examination 
in November 2000, the examiner found no instability of the 
right lower extremity.  VA clinical records dated in August 
and November 2001 showed no instability of the right knee.  
It is also noted that the record contains copies of MRI 
studies of the veteran's right knee, all of which have shown 
the ligaments to be intact.  At the most recent VA medical 
examination in December 2003, the examiner noted that the 
veteran's right knee ligaments appeared to be intact.  

Based on the foregoing, the Board finds that a compensable 
rating is not warranted under Diagnostic Code 5257.  As there 
is no objective evidence of additional disability due to 
instability or subluxation, a separate rating is not 
warranted.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, when there is 
evidence of dislocation of the semilunar cartilage of the 
knee with frequent episodes of locking, pain and effusion 
into the joint, a maximum 20 percent evaluation is warranted.  

After carefully considering the evidence of record, and 
affording the veteran the benefit of the doubt, the Board 
finds that an initial 20 percent rating may be assigned for 
the veteran's right knee disability under Diagnostic Code 
5258.  In that regard, the veteran has repeatedly complained 
of right knee pain and locking and examinations have shown 
occasional effusion in the right knee.  Moreover, MRI studies 
have shown tearing of the lateral meniscus and loose bodies.  
In light of this evidence, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 20 percent rating under Diagnostic Code 5258.  Again, this 
is the maximum rating assignable under this provision.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disability.  Absent any objective evidence that his knee 
disability is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional, referral for consideration of an 
extra-schedular rating is not warranted.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
keloid scars of the left foot as a result of vein donor graft 
sites is denied.

An initial 20 percent rating for degenerative joint disease 
of the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran also seeks entitlement to service connection for 
a neurological disorder manifested by pain and spasms.  He 
contends that this disorder includes disabilities of the 
cervical, thoracic, and lumbar segments of the spine, 
particularly scoliosis, lordosis, and degenerative disc 
disease.  Unfortunately, after reviewing the record, the 
Board finds that a VA medical examination and opinion is 
necessary prior to reaching a decision in this matter.  See 
38 C.F.R. § 3.159 (2004).  

In that regard, the Board notes that the veteran's service 
medical records show that he underwent neurological 
evaluation in connection with his complaints of a three-year 
history of left sided spasms.  No definitive diagnosis was 
reached and the veteran claims that military physicians were 
inexperienced and therefore unable to identify the cause of 
his symptoms.

The post-service medical evidence of record contains numerous 
diagnoses, including degenerative disc and joint disease of 
the lumbar spine, as well as scoliosis and lordosis, also 
apparently of the lumbar spine.  Also noted were diagnoses of 
thoracic spine degenerative disc disease.  Unfortunately, it 
is unclear whether these specific disorders are causally 
related to the veteran's active service or any incident 
therein.  Moreover, the Board notes that service connection 
is currently in effect for a "back condition."  It is 
unclear, however, whether the veteran's disc disease, 
scoliosis, and lordosis are part and parcel of that service-
connected disability.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any neurological 
disability manifested by spasms, 
including any disability of the cervical, 
thoracic, and lumbar spine.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The VA examiner is 
requested to state whether it is at least 
as likely as not that the veteran has any 
neurological disability manifested by 
spasms, including any disability of the 
cervical, thoracic, or lumbar spine, 
which is which is causally related to the 
veteran's active service, any incident 
therein, or any service-connected 
disability.  

2.  The RO should then review the record, 
with consideration of the issue on 
appeal.  After clarifying the nature and 
extent of the veteran's service-connected 
back condition, if the benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



